Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.1 Filed 06/24/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ALLISON D. KNIGHT,

                    Plaintiff,
 vs.                                           Hon.
                                               Case No. 21-
 LIFE INSURANCE COMPANY
 OF NORTH AMERICA,
 a Pennsylvania corporation,

                Defendant.
 _____________________________________________________________/

                                   COMPLAINT

       Plaintiff, ALLISON KNIGHT, through her attorneys, ILANA S. WILENKIN

 and FELDHEIM & WILENKIN, P.C., complains against the above-named

 Defendant as follows:

                         I.      Jurisdiction and Venue

       1)    This Court's jurisdiction exists under the Employee Retirement

 Income Security Act of 1974 ("ERISA"), specifically, 29 U.S.C. §§ 1132(e)(1)

 and 1132(f), which provisions grant this Court the jurisdiction to hear civil

 actions to recover benefits due under the terms of an employee welfare

 benefit plan.
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.2 Filed 06/24/21 Page 2 of 11




       2)     The Henry Ford Health System Health and Welfare Benefit Plan

 (the "Plan") consists of, inter alia, a long-term disability insurance plan and

 life insurance policy with a waiver of premium due to total disability, which

 is sponsored and administered by Henry Ford Health System ("HFHS") and

 underwritten by Defendant Life Insurance Company of North America

 (“LINA”).

       3)     29 U.S.C. § 1133 provides a mechanism for the administrative

 or internal appeal of benefit denials. Plaintiff (“Ms. Knight”) has either

 exhausted all of her appeals or has been denied access to a meaningful

 and/or full and fair pre-suit appellate review.      This matter is ripe for

 juridical review.

       4)     Pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391, venue

 is proper in the Eastern District of Michigan.

                            II.    Nature of Action

       5)     This is a claim seeking long-term disability income benefits and

 a waiver of life insurance premiums pursuant to the Plan, which is

 sponsored and administered by HFHS and underwritten by LINA, and which

 Plan was intended to provide long-term disability income benefits and

 ongoing life insurance coverage with a waiver of premium due to total


                                        2
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.3 Filed 06/24/21 Page 3 of 11




 disability to HFHS employees, including Ms. Knight. This action is brought

 pursuant to § 502(a)(1)(B) of ERISA - 29 U.S.C. § 1132(a)(1)(B).

                               III.   The Parties

       6)     Ms. Knight is 59-years-of-age.        She was, and continues to

 remain, a resident of Detroit, Michigan.

       7)     LINA is a Pennsylvania corporation conducting insurance-

 related business in Michigan. Upon information and belief, LINA's resident

 agent for service of process is CT Corporation System, 40600 Ann Arbor Rd.

 East, Suite 201, Plymouth, MI 48170.

       8)     During all relevant times, the Plan constituted an "employee

 welfare benefit plan," as defined by 29 U.S.C. § 1002(1), and, incidental to

 her employment with HFHS, Ms. Knight received coverage under the Plan

 as a "participant," as defined by 29 U.S.C. § 1002(7). This claim relates to

 benefits due under the above-described Plan.

                 IV.   Factual Statement & Medical Support

       9)     Ms. Knight is 59 years-of-age and began working for HFHS as a

 physical therapist during 1993.      Ms. Knight stopped working stopped

 working for HFHS on or about 7/6/16 due to multiple sclerosis and has not

 engaged in any substantial, gainful activity since that date.


                                        3
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.4 Filed 06/24/21 Page 4 of 11




       10)   As an insured employee under the Plan, Ms. Knight applied to

 LINA to begin receiving long-term disability benefits as well as a waiver of

 life premium due to total disability.      LINA paid Ms. Knight long-term

 disability benefits beginning approximately 1/18/17 through 1/18/19, at

 which time it denied her long-term disability and waiver of life premium

 claims after concluding that Ms. Knight was not disabled from performing

 any occupation.

       11)   Without the assistance of counsel, Ms. Knight appealed LINA's

 denial on 9/21/19.

                        A.    Relevant Medical Evidence

       12)   A 7/23/16 brain MRI demonstrated:

             1.       Interval development of a demyelinating lesion at C2-C3,
                      which is expansile and demonstrates enhancement
                      consistent with active demyelination with the
                      enhancing portion measuring 8.6 x 17.2 mm. There is
                      also a new demyelinating lesion just inferior to this at
                      C3-C4 without associated enhancement.

             2.       Stable appearance of the demyelinating lesions
                      scattered within the brain without associated
                      enhancement.

             3.       Heterogeneous enlargement of the left thyroid gland
                      and isthmus which could relate to thyroid goiter and
                      should be followed up clinically.



                                        4
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.5 Filed 06/24/21 Page 5 of 11




 (LINA/Knight Claim File).

       13)   A 7/11/18 brain MRI demonstrated:

             There is no restricted diffusion.

             Numerous focal demyelinating plaques identified scattered
             within the white matter of the cerebral hemispheres
             bilaterally, within the body of the corpus callosum as well as
             the right-sided pons. These all have a similar appearance to
             the prior study.

             No enhancing plaques or enhancing masses are identified
             above or below the tentorium.

             No intracranial hemorrhage, midline shift, mass effect or
             hydrocephalus is identified.

             Orbits and paranasal sinuses are satisfactory.

             The flow-voids of the arteries of the circle of Willis are
             identified consistent with patency.

 (LINA/Knight Claim File).

       14)   A 7/11/18 cervical MEI demonstrated:

             1.     There is a mildly more prominent demyelinating plaque
                    identified at the C5 level eccentric to the right which is
                    non-enhancing.

             2.     The demyelinating plaque at the C2-C3 level is mildly
                    smaller on the axial images in the interim, the
                    longitudinal length is similar. This is not enhancing.

             3.     Numerous non-enhancing demyelinating plaques are
                    seen within the white matter of the cerebral


                                       5
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.6 Filed 06/24/21 Page 6 of 11




                    hemispheres bilaterally, right sided pons as well as the
                    body the corpus callosum which are stable. No new
                    enhancing or non-enhancing demyelinating plaques are
                    seen.

 (LINA/Knight Claim File).

       15)   An 11/2/19 brain MRI demonstrated:

             There is restricted diffusion to indicate acute infarct. There
             are multiple foci of periventricular and subcortical FLAIR
             hyperintensity bilaterally. There are foci in the body of the
             corpus callosum. There are foci in the right mid and posterior
             pons. . . .

             IMPRESSION: White matter signal abnormalities consistent
             with demyelination as described.

 (LINA/Knight Claim File).

       16)   On 12/22/19, Ms. Knight treated with her then new

 neurologist, Tessy Jenkins, M.D., who noted the following findings and

 opinions:

             Subjective

             Clinically she complains of fatigue and recurrent bouts of hot
             flashes, dizziness and sweating, as well as tingling in the
             extremities. The patient has been evaluated with a brain MRI
             and EMG. Group discussion regarding multiple sclerosis was
             followed by individual sessions to discuss follow up symptoms,
             labs, and treatment plan.

             Objective



                                      6
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.7 Filed 06/24/21 Page 7 of 11




             There are no cranial or carotid bruits. Neck is supple with full
             range of motion. No pedal or ankle edema or skin changes
             are noted. Cranial nerves II through XII are normal. No drift,
             tremors or involuntary movements noted. Strength was 4/5 in
             lower extremities bilaterally. There are sensory deficits to
             pinprick in the L5 and S1 cutaneous dermatomes of the left
             leg.

             Plan

             Multiple sclerosis [is] a chronic, unpredictable disease of the
             central nervous system (the brain, optic nerves, and spinal
             cord) thought to be an autoimmune disorder. More than 2.1
             million worldwide and an estimated 400,000 people in the US
             have MS, with 200 people diagnosed each week. More than
             twice as many women as men have MS.
             Typical symptoms are blurred vision, loss of balance, poor
             coordination, slurred speech, tremors, numbness, extreme
             fatigue, problems with memory and concentration, paralysis,
             blindness and more. These problems may be permanent or
             may come and go.

             The first group of medications (disease modifying therapies)
             are drugs that impact the underlying disease. These drugs are
             also called immunomodulatory therapies and generally work
             by targeting some aspect of the inflammatory process of MS,
             with an aim of preventing inflammation which causes relapses.

             Second, there are medications that help to decrease the
             severity and duration of MS relapses by actively suppressing
             inflammation. Steroids and ACTH are used over the short term
             to improve relapse symptoms and speed healing.

             Finally, there are medications that help ease many MS related
             symptoms. There medications to help fatigue, spasticity, pain,
             bladder problems, sexual dysfunction, weakness, and cognitive
             problems.


                                      7
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.8 Filed 06/24/21 Page 8 of 11




             On the basis of [Ms. Knight's] most recent assessment, this
             patient is physically unable to perform any job. This patient's
             condition is indefinite. This patient's condition is worsening.

 (LINA/Knight Claim File).

                             B.    Claim History

       17)   As part of its any-occupation review, LINA sent Ms. Knight to

 Shlomo Mandel, M.D. (Board Certified in internal and occupational

 medicine) for an exam. After reviewing Ms. Knight's records and examining

 her, Dr. Mandel opined:

             In my opinion, she can return to work, but as suggested by Dr.
             Cerghet, she should avoid patient interaction where she has to
             guard or support patients. Likewise, activities which require
             balance or awkward position should be avoided. Prognosis is
             otherwise fair, and she should continue seeing her neurologist
             on a regular basis. Weight loss and exercise are encouraged. I
             have completed the Physical Ability Assessment form which is
             attached.

 (LINA/Knight Claim File).

       18)   Subsequent to LINA's 3/27/19 claim denial and Ms. Knight's

 9/21/19 administrative appeal, LINA directed Ms. Knight's records to

 Michelle Boudreau, D.O. (neurology) and Wesley Chan, M.D. (occupational

 medicine) for a records review.

       19)   In a 2/18/20 report, Dr. Boudreau opined as follows:



                                      8
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.9 Filed 06/24/21 Page 9 of 11




              The following restrictions and limitations are substantiated by
              the medical records from 3/28/2019 to the present due to
              fatigue causing lack of pace and persistence and worsening her
              baseline MS symptoms of imbalance:

              o     There are no restrictions/limitations regarding sitting.
              o     She can sustain up to 1 hour of continuous standing or
                    walking, up to 4 hours cumulatively for the two activities
                    combined in an 8-hour day.
              o     She can frequently lift, carry, push, or pull up to 10
                    pounds.
              o     She can occasionally lift, carry, push, or pull 11-20
                    pounds.
              o     She can never lift, carry, push, or pull anything greater
                    than 20 pounds.
              o     She can occasionally bend, climb, balance, stoop, kneel,
                    crouch, or crawl.
              o     She can frequently reach and extend with either upper
                    extremity in the seated position.
              o     She can occasionally reach and extend with either upper
                    extremity in the standing position.
             o      She can constantly handle, grasp, finger, and feel using
                    both hands.
             o      She can occasionally use foot controls with either foot.
             o      The following safety restrictions are also appropriate:
                    She should never be exposed to unprotected heights,
                    uneven or slippery surfaces, or moving mechanical parts.
                    She should also avoid patient interaction where she has
                    to guard or support patients. Should also avoid patient
                    interaction where she has to guard or support patients.

 (LINA/Knight Claim File).

       20)   In a 2/28/20 report, Dr. Chan opined as follows:

             The claimant is not functionally limited with respect to the
             conditions of chronic low back pain, osteoarthritis of the hip,


                                      9
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.10 Filed 06/24/21 Page 10 of 11




               and neck pain. It is my opinion from an occupational medicine
               perspective that around the time period in question, the
               medical evidence in the records reviewed did not show any
               significant examination findings that would support any
               functional impairment requiring restrictions or limitations
               regarding these conditions.

  (LINA/Knight Claim File).

        21)    In a letter dated 6/19/20, LINA denied Ms. Knight's appeal,

  upholding its previous denial.

        22)    Ms. Knight had been approved for Social Security Disability

  during her own-occupation claim and reimbursed LINA the overpayment

  that was created by her primary benefit. It is unclear how much Ms. Knight

  reimbursed LINA for the dependent(s) benefit.

        23)    LINA’s   actions    have    now    foreclosed   all   avenues   of

  administrative appeal and this matter is ripe for judicial review.

        24)    Because valid, objective, and well-supported proofs establish

  that Ms. Knight has continued to meet and satisfy the Plan’s definition of

  disability for LTD and waiver of premium purposes as of 1/19/19 until the

  date that Ms. Knight turns 65, she is entitled to ongoing indemnity monthly

  benefits in the amount of $3,091.00, which is the net LINA benefit after

  crediting her Social Security Disability benefit.



                                          10
Case 2:21-cv-11486-GCS-DRG ECF No. 1, PageID.11 Filed 06/24/21 Page 11 of 11




        WHEREFORE, based upon the preceding reasons, Plaintiff prays for

  the following relief:

               A)     That this Court enter judgment in Ms. Knight's favor
                      against LINA and order the immediate payment of
                      long-term disability benefits as well as a waiver of
                      life premium;

               B)     That this Court order LINA to pay Ms. Knight
                      prejudgment interest pursuant to Horn v. McQueen, 353
                      F. Supp. 2d 785 (2004) and post-judgment interest in
                      accordance with M.C.L. § 600.6013 and 600.6455;

               C)     That this Court award attorneys' fees pursuant to 29
                      U.S.C. § 1132(g); and

               D)     That Ms. Knight recover all relief to which he may be
                      entitled, along with the costs of litigation.


                            Respectfully submitted:

                            FELDHEIM & WILENKIN, P.C.

                            By:   s/Ilana S. Wilenkin
                                  Ilana S. Wilenkin (P61710)
                                  Plaintiff's attorney
                                  30300 Northwestern Highway, Suite 108
                                  Farmington Hills, MI 48334-3255
                                  (248) 932-3505; fax (248) 932-1734
                                  ilana@lawsmf.com


  Dated: June 24, 2021




                                        11
